DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-5, 14, 38-42, 46-48, 50-56, 58, 61-65, 72, 76, 78, and 79 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 1-5, 14, 38-42, 46-48, 50-56, 58, and 61-64, drawn to an antibody or fragment thereof, a conjugate comprising said antibody or fragment thereof, and a composition comprising said antibody or fragment thereof or said conjugate, classified, for example, as A61K 2039/505.

Group II.	Claim 65, drawn to a method comprising administering to a patient an antibody or fragment thereof according to claim 1 or a conjugate according to claim 52, classified, for example, as A61K 2039/505. 

Group III.	Claim 72, drawn to a method of diagnosing a cancer in a subject comprising contacting cells with an antibody or fragment thereof according to claim 1, classified, for example, as G01N 33/574. 

Group IV.	Claims 76, 78, and 79, drawn to one or more polynucleotides, a vector comprising said one or more polynucleotides, and a host cell comprising said vector, classified, for example, as C12N 15/63.



3.	The inventions are distinct, each from the other because of the following reasons:
	The inventions of Groups I and IV are products; whereas the inventions of Groups II and III are processes.
	The inventions of Group IV and the inventions of Group II or Group III are unrelated because the product of Group IV is not specifically used or otherwise involved in the processes of Group II or Group III.
	The inventions of Groups II and III are materially and manipulatively distinct inventions having different purposes.
The inventions of Group I and Group II appear to be related in that the latter comprises a polynucleotide encoding the former; still a polynucleotide or any one or more of a plurality of polynucleotides, as claimed, and an antibody or fragment thereof are chemically distinct molecules.  A polynucleotide is composed of polymers of nucleotides; whereas antibodies or fragments thereof are composed of polymers of amino acids.  Any relationship between a polynucleotide and a polypeptide is dependent upon the information provided by the nucleotide sequence of the polynucleotide, as it corresponds to an “open reading frame” encoding the amino acid sequence of the polypeptide.  However, a polypeptide can be produced by means, other than the recombinant means by which a polynucleotide encoding a polypeptide might be used to produce the polypeptide, since a polypeptide can be produced (or isolated) by biochemical means, including, for example, affinity chromatography.  In addition, while the polynucleotide might encode the polypeptide, generally, it can also encode another polypeptide using the information provided by an alternative open reading frame; and furthermore, since a polynucleotide can be used as a probe in hybridization-based analyses, the information provided by a polynucleotide can be used isolate different polynucleotides encoding polypeptides, which have amino acid sequences that differ from the amino acid sequence encoded by the disclosed polynucleotide.  Consequently, the disclosed relationship between a polynucleotide capable of encoding a polypeptide and the polypeptide is not exclusive, since either the claimed polynucleotide or the claimed polypeptide can also be related to other polynucleotides or polypeptides, which are materially and chemically different from the claimed inventions.  Furthermore, it is aptly noted that the 
	The invention of Group I and the inventions of Group II and Group III are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the product as claimed, namely the antibody can be used in a materially different process of using that product, such as the process of using the antibody to detect the presence of the antigen to which the antibody specifically binds in a tissue extract.
Because the inventions are distinct, each from the others, for these reasons, the search required to examine claims directed to any one of the inventions is not the same, as that required to examine claims directed to any other.  Furthermore, the inventions have acquired a separate status in the art, as evidenced by their different classifications and/or art-recognized divergence in subject matter; and besides, Applicant is reminded that apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining the merit of claims directed to any of the inventions would not suffice to provide adequate information regarding the merit of the claims directed to any other.  Because different searches would have to be performed to examine claims directed to the inventions, an examination of more than one would constitute a serious burden.   
Since the inventions have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	This application contains claims directed to the following patentably distinct species of the inventions as follows:
A.	The inventions in which the antibody or fragment thereof is capable of killing a CD38+ cell selected from those cells listed by claim 5. 

Note: Applicant is required to elect a single species of the elected invention by naming the cell to which the claims are to be restricted, if not generic claim is finally held to be allowable (e.g., Applicant might elect the species of the invention in which the cell is an NHL cell).

B.	The inventions in which the antibody or fragment thereof comprises a heavy chain and a light chain comprising CDRs comprising amino acid sequences selected from:
(a)	SEQ ID NOs: 7-9 and 10-12;
(b)	SEQ ID NOs: 19-21 and 22-24;
(c)	SEQ ID NOs: 25-27 and 28-30; and
(d)	SEQ ID NOs: 31-33 and 34-36.

Note: Applicant is required to elect a single species of the elected invention by naming the set of amino acid sequences to which the claims are to be restricted, if not generic claim is finally held to be allowable (e.g., Applicant might elect the species of the invention in which the antibody or fragment thereof comprises a heavy chain and a light chain comprising CDRs comprising amino acid sequences SEQ ID NOs: 7-9 and 10-12, 

C.	The inventions in which the conjugate comprises a cytotoxic agent selected from those recited by the claims (e.g., DM1).

Note: Applicant is required to elect a single species of the elected invention by naming the cytotoxic agent to which the claims are to be restricted, if not generic claim is finally held to be allowable.

D.	The invention in which the composition further comprises a therapeutic agent selected from those listed by the claims (e.g., an antagonist of EGF or an antibody against CD3).

Note: Applicant is required to elect a single species of the elected invention by naming the therapeutic agent to which the claims are to be restricted, if not generic claim is finally held to be allowable.

E.	Finally if electing the invention of Group IV, the invention in which the claims are drawn to one or more polypeptides encoding one or more of the recited antibodies or fragments thereof (e.g., a polynucleotide encoding an antibody comprising a VH comprising SEQ ID NO: 50 and a VL comprising SEQ D NO: 38; or polynucleotides encoding an antibody comprising a VH comprising SEQ ID NO: 50 and a VL comprising SEQ D NO: 38 and an antibody comprising a VH comprising SEQ ID NO: 52 and a VL comprising SEQ D NO: 40).

Note: If electing the invention of Group IV, Applicant is required to elect a single species of the elected invention by naming one or more of the antibodies or fragments thereof to which the claims are to be restricted, if not generic claim is finally held to be allowable.

In all of the above instances, it is submitted that the species are independent or 
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 14, 38-40, 51, 52, 61, 65, and 72 are generic.

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

8.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         



slr
March 26, 2022